Citation Nr: 0701768	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  02-20 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to November 
1973.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2002 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that denied an increased rating for chronic lumbosacral 
strain.

The appellant was afforded a personal hearing at the RO in 
October 2004, and in September 2006 before the undersigned 
Veterans Law Judge sitting at Cleveland, Ohio.  The 
transcripts are of record.  

The case was remanded for further development in March 2006.

Following additional review of the record, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran contends that the symptomatology associated with 
his chronic low back strain has increased in severity and 
warrants a higher rating.  

The medical evidence of record includes VA outpatient 
treatment notes dated between 2001 and March 29, 2005 
indicating treatment for low back complaints.  The veteran 
presented testimony on personal hearing in September 2006 
that he continues to receive treatment for such at the Louis 
Stokes Wade Park VA facility.  As VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, VA records dating from April 2005 
should be requested.

The veteran testified in September 2006 that he had applied 
for Social Security disability for conditions that included a 
low back disorder.  Although he appeared to indicate that his 
claim for such was in a pending status at that time, these 
records should also be requested in case a decision has been 
rendered during the interim.

The Board notes that the veteran was last examined for VA 
compensation purposes in May 2004.  During the most recent 
personal hearing in September 2006, the appellant stated that 
his symptoms had increased in severity since the most recent 
VA examination.  The Board finds that given the length of 
time since the last VA examination and the clinical evidence 
reflecting continuing treatment, a current examination is in 
order to ascertain the current extent of the service-
connected low back disorder.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran alleges that his service-connected disability has 
worsened since he was previously examined, a new examination 
may be required to evaluate the current degree of impairment.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran 
is entitled to a new examination after a two-year period 
between the last VA examination and the veteran's contention 
that the pertinent disability had increased in severity).  
Therefore, current VA examinations are required.  

Additionally, received in October 2006 were authorizations 
the veteran submitted to secure private medical records in 
support of his claim.  He also requested that two more forms 
be sent to him, presumably to furnish medical releases for 
other providers.  These matters should thus be addressed.

Accordingly, the case is REMANDED for the following actions:

1.  All VA outpatient records dating 
from April 2005 should be requested and 
associated with the claims folder.

2.  The RO should contact the Social 
Security Administration and obtain a 
copy of the agency decision in the 
veteran's case, and the medical 
documentation relied upon for the award 
of any disability benefits.

3.  The RO should send the veteran 
additional VA Forms 21-4142 for consent 
to release information to VA.  Copies 
of treatment records for which 
authorizations for release are on file 
should be requested, if not already of 
record.  

4.  After the foregoing development has 
been completed, the veteran should be 
scheduled for VA orthopedic and 
neurological examinations, to include a 
functional capacity evaluation, for 
purposes of assessing the severity of 
his service-connected low back 
disability.  The claims folder and a 
copy of this remand should be provided 
to the examiners in connection with the 
examinations.  Each examiner must 
indicate whether or not the claims 
folder was reviewed.  All indicated 
tests and studies deemed necessary 
should be conducted and clinical 
findings should be reported in detail.

After examining the veteran, the 
neurological examiner should offer an 
opinion as to whether the veteran has 
any objectively identifiable neurologic 
manifestations associated with his low 
back disorder.  If objective neurologic 
manifestations are present, the 
examiner should identify the precise 
nerve or nerves affected or seemingly 
affected; indicate whether the 
impairment is best characterized as 
neuritis, neuralgia, or paralysis; 
describe the severity of the neurologic 
symptoms (i.e., whether any noted 
neuritis, neuralgia, or incomplete 
paralysis is mild, moderate, or 
severe); and indicate whether the 
identified neurologic impairment is 
manifested by symptoms such as loss of 
reflexes, muscle atrophy, sensory 
disturbances, and/or pain.  The 
frequency and duration of exacerbations 
requiring prescribed bed rest should 
also be described. The examiner should 
offer an opinion as to whether the 
overall low back disability picture, in 
terms of limited motion, and including 
any noted weakness, excess 
fatigability, incoordination, and/or 
pain due to repeated use or flare-ups, 
is best equated with (1) mild, (2) 
moderate, (3) severe, or (4) pronounced 
intervertebral disc syndrome.

The orthopedic examiner should fully 
describe any functional deficits 
associated with the service-connected 
disability of the veteran's low back.  
As part of that description, the 
examiner should indicate whether the 
veteran exhibits muscle spasms or 
guarding and, if so, whether muscle 
spasms occur on extreme forward bending 
and whether the muscle spasms and/or 
guarding are severe enough to result in 
an abnormal gait or abnormal spine 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; whether 
there is any listing of the spine, a 
positive Goldthwaite's sign, or 
evidence of osteoarthritic changes or 
narrowing of joint spaces; and whether 
there is any abnormal mobility on 
forced motion.  The examiner should 
also record the veteran's low back 
range of motion in terms of degrees of 
forward flexion, backward extension, 
left and right lateral flexion, and 
left and right lateral rotation.  If 
there is clinical evidence of pain on 
any motion, the examiner should 
indicate the point at which pain 
begins.  After reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms 
of additional loss in range of motion 
(beyond that which is demonstrated 
clinically).

A complete rationale for all opinions 
should be provided.  

5.  The veteran must be given adequate 
notice of the examinations, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. 
§ 3.655 (2006).  If he fails to appear 
for the examinations, this fact should 
be noted in the file and a copy of the 
examination notification should be 
associated with the claims folder.

6.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been 
completed in full.  If the examination 
reports do not include fully detailed 
descriptions of symptoms pertinent to 
the rating criteria, or is otherwise 
deficient, the report(s) must be 
returned to the examiner(s) for 
corrective action. See 38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on 
appeal.  If the benefit is not granted, 
the appellant should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  Thereafter, the claims folder 
should be returned to the Board for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



